
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1140
		IN THE HOUSE OF REPRESENTATIVES
		
			March 4, 2010
			Mr. Engel (for
			 himself, Mr. Poe of Texas,
			 Mr. Gene Green of Texas,
			 Mr. Payne,
			 Ms. Lee of California,
			 Ms. Baldwin,
			 Mr. Doyle,
			 Ms. Matsui,
			 Mr. Nadler of New York,
			 Mrs. Maloney,
			 Ms. Schakowsky,
			 Mr. Smith of Washington, and
			 Mr. Crowley) submitted the following
			 resolution; which was referred to the Committee on Foreign Affairs, and in
			 addition to the Committee on Energy and
			 Commerce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		RESOLUTION
		Commending the progress made by
		  anti-tuberculosis programs.
	
	
		Whereas tuberculosis (hereafter in this preamble referred
			 to as TB) is the second leading global infectious disease killer
			 behind HIV/AIDS, claiming 1,800,000 million lives each year;
		Whereas the global TB pandemic and the spread of drug
			 resistant TB present a persistent public health threat to the United
			 States;
		Whereas according to 2009 data of the World Health
			 Organization, 5 percent of all new TB cases are drug resistant;
		Whereas TB is the leading killer of people with
			 HIV/AIDS;
		Whereas TB is the third leading killer of adult women, and
			 the stigma associated with TB disproportionately affects women, causing them to
			 delay seeking care and interfering with treatment adherence;
		Whereas the Institute of Medicine (IOM) found that the
			 resurgence of TB between 1980 and 1992 was caused by cuts in TB control funding
			 and the spread of HIV/AIDS;
		Whereas, although the numbers of TB cases in the United
			 States continue to decline, progress towards TB elimination has slowed, and it
			 is a disease that does not recognize borders;
		Whereas New York City had to spend over $1,000,000,000 to
			 control a multi-drug resistant TB outbreak between 1989 and 1993;
		Whereas an extensively drug resistant form of TB, known as
			 XDR–TB (hereafter referred to in this preamble as XDR–TB)), is
			 very difficult and expensive to treat and has high and rapid fatality rates,
			 especially among HIV/AIDS patients;
		Whereas the United States has had more than 83 cases of
			 XDR–TB over the last decade;
		Whereas the Centers for Disease Control and Prevention
			 estimated in 2009 that it costs $483,000 to treat a single case of
			 XDR–TB;
		Whereas African-Americans are 8 times more likely to have
			 TB than Caucasians, and significant disparities exist among other United States
			 minorities, including Native Americans, Asian-Americans, and Hispanic
			 Americans;
		Whereas the United States public health system has the
			 expertise to eliminate TB, but many State TB programs have been left seriously
			 under-resourced due to budget cuts at a time when TB cases are growing more
			 complex to diagnose and treat;
		Whereas, although drugs, diagnostics and vaccines for TB
			 exist, these technologies are antiquated and are increasingly inadequate for
			 controlling the global epidemic;
		Whereas the most commonly used TB diagnostic in the world,
			 sputum microscopy, is more than 100 years old and lacks sensitivity to detect
			 TB in most HIV/AIDS patients and in children;
		Whereas current tests to detect drug resistance take at
			 least 1 month to complete and faster drug susceptibility tests must be
			 developed to stop the spread of drug resistant TB;
		Whereas the TB vaccine, BCG, provides some protection to
			 children, but has little or no efficacy in preventing pulmonary TB in
			 adults;
		Whereas there is also a critical need for new TB drugs
			 that can safely be taken concurrently with antiretroviral therapy for
			 HIV;
		Whereas the Global Health Initiative commits to reducing
			 TB prevalence by 50 percent through 2015;
		Whereas enactment of the Lantos-Hyde Global Leadership
			 Against HIV/AIDS, TB and Malaria Act and the Comprehensive TB Elimination Act
			 provide an historic United States commitment to the global eradication of TB,
			 including to the successful treatment of 4,500,000 new TB patients and 90,000
			 new multi-drug resistant (MDR) TB cases by 2013, while providing additional
			 treatment through coordinated multilateral efforts;
		Whereas the United States Agency for International
			 Development provides financial and technical assistance to nearly 40 highly
			 burdened TB countries and supports the development of new diagnostic and
			 treatment tools, and is authorized to support research to develop new vaccines
			 to combat TB;
		Whereas the Centers for Disease Control and Prevention,
			 working in partnership with States and territories of the United States,
			 directs the national TB elimination program and essential national TB
			 surveillance, technical assistance, prevention activities and supports the
			 development of new diagnostic, treatment and prevention tools to combat
			 TB;
		Whereas the National Institutes of Health, through its
			 many institutes and centers, plays the leading role in basic and clinical
			 research into the identification, treatment and prevention of TB; and
		Whereas the Global Fund to Fight AIDS, Tuberculosis and
			 Malaria provides 63 percent of all international financing for TB programs
			 worldwide and finances proposals worth $3,200,000,000 in 112 countries, and TB
			 treatment for 6,000,000 and HIV/TB services for 1,800,000, and in many
			 countries in which the Global Fund supports programs, TB prevalence is
			 declining, as are TB mortality rates: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)commends the
			 progress made by anti-tuberculosis programs, including the U.S. Agency for
			 International Development, the Centers for Disease Control and Prevention and
			 the Global Fund to Fight AIDS, Tuberculosis and Malaria; and
			(2)reaffirms its
			 commitment to global tuberculosis control made through the Lantos-Hyde U.S.
			 Leadership Against HIV/AIDS, Tuberculosis and Malaria Act of 2008.
			
